Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made this 31st day of May 2011, by
and between RoomStore, Inc. (“RoomStore” or the “Company”) and Curtis C.
Kimbrell III (“Executive”).

WHEREAS, the Board of Directors of RoomStore (“Board”) and the Executive
previously entered into an employment agreement on June 1, 2005 (“June 2005
Agreement”), pursuant to which the Executive has been serving as President and
CEO of RoomStore, and

WHEREAS, the Board and the Executive desire to enter into a new Agreement
governing the terms and conditions of the Executive’s employment with the
Company.

NOW THEREFORE, in consideration of the promises and mutual agreements herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

1. Prior Agreement Terminated. The June 2005 Agreement and any renewals thereof,
are hereby terminated in their entirety, effective immediately.

2. Employment and Duties. RoomStore will continue to employ the Executive as
President and Chief Executive Officer of RoomStore, Inc. (the “Position”). The
Executive shall have the normal duties, responsibilities and authority
associated with the Position, subject to the power and authority of the Board to
expand or limit such duties, responsibilities and authority, and to override the
actions and decisions of the Executive. The Executive shall devote his best
efforts and his full business time and attention to the business affairs of
RoomStore, and shall report to the outside directors of the Board.

3. Compensation and Benefits.

3.1 Base Salary. The Executive shall receive for his services rendered in
connection with the Position an annual base salary (“Base Salary”) of $400,000.
The Base Salary shall be payable in regular installments in accordance with the
regular payroll schedule and practices of the Company, and subject to
withholding for applicable taxes.

3.2 Benefits. The Executive shall continue to be eligible for any and all
benefits provided by the Company to its executive officers including, but not
limited to, health and dental benefits, life insurance benefits, long-term
disability insurance benefits, an automobile allowance, and 401K plan
contributions (when available)(collectively, “Benefits”). All Benefits shall end
upon termination of this Agreement, except that the Executive shall have the
right to continue any and all health and dental benefits at his sole cost and
expense, subject to COBRA rights and regulations, and the Company shall pay for
up to 1 year of life insurance benefits and long-term disability insurance
(“Post-Termination Benefits”).

 

1



--------------------------------------------------------------------------------

3.3 Bonus Plan. The Executive shall be entitled to participate in any annual
bonus plan, which is approved by the Board and in effect during the term of this
Agreement (“Bonus Plan”).

3.4 Business Expenses. The Company shall reimburse the Executive for the actual
cost of all reasonable travel, entertainment and other business expenses
incurred by the Executive in the performance of his duties. Such expenses shall
be reimbursed pursuant to the standard policies and procedures of the Company.

4. Term and Termination Events

4.1 One Year Term. Unless terminated sooner as provided below, this Agreement
shall terminate on May 31, 2012.

4.2 Termination Without Cause by the Company. This Agreement may be terminated
without cause by the Company upon 10 days notice. The last day of the
Executive’s employment shall be referred to as the Termination Date. If this
Agreement is terminated under this section 4.2, then the Executive shall be
entitled to the following monies and benefits: (i) Base Salary and Benefits
through the Termination Date; (ii) Base Salary for a period of 1 full year
following the Termination Date, payable in quarterly installments with the first
installment due on the Termination Date and the remaining 3 installments due 90
days, 180 days, and 270 days thereafter; (iii) Post-Termination Benefits; and
(iv) the pro-rated portion any amounts earned under any Bonus Plan in effect
prior to the Termination Date, to be determined after the close of the fiscal
year in which the Termination Date occurred. The Company shall not be required
to pay any monies or benefits under this section 4.2 unless and until the
Executive shall have executed and delivered to the Company a Company-prepared
release (“Release”) of any and all claims or potential claims, against the
Company, its directors, officers, employees, shareholders and subsidiaries,
arising from or related to any act or omission occurring prior to the
Termination Date. This Release shall also include a release of potential claims
by the Company against the Executive, arising from or related to any act or
omission of the Executive occurring prior to the Termination Date, except for
any act or omission by the Executive involving intentional wrongdoing, fraud, or
breach of fiduciary duty. Any and all stock options granted to the Executive,
which have fully vested prior to the Termination Date, shall expire as set forth
in the respective plan documents that granted the options.

4.3 Termination For Good Cause by the Company. Upon written notice to the
Executive, the Company may immediately terminate this Agreement for “Good
Cause.” Good Cause shall include: (i) the Executive’s conviction of, or plea of
nolo contendere or guilty to, any crime involving dishonesty, fraud or moral
turpitude; (ii) the Executive’s gross negligence with respect to the performance
of the duties of his Position; (iii) the Executive’s willful or serious
misconduct, or willful or serious violation of Company policies; (iv) the
Executive’s breach of trust or breach of fiduciary duty in the performance of
the duties or responsibilities of his Position; (v) the Executive’s willful
failure or refusal to comply with a reasonable directive of the Board; or
(vi) the Executive’s breach of any term or provision of this Agreement. The last
day of the Executive’s employment shall be referred to as the Termination Date.
The Executive

 

2



--------------------------------------------------------------------------------

shall be entitled to Base Salary and Benefits earned and unpaid through to the
Termination Date, and no other money, pay and benefits shall be owed or paid.
Any and all stock options granted to the Executive, which have fully vested
prior to the Termination Date, shall expire as set forth in the respective plan
documents that granted the options.

4.4 Voluntary Termination by the Executive. If the Executive resigns, then this
Agreement will be terminated as of the effective date of his resignation. If
this Agreement is terminated under this section 4.4, then the Executive shall be
entitled to his Base Salary and Benefits through the effective date of his
resignation. No other monies or benefits shall be due or paid under this
Agreement. Any and all stock options granted to the Executive, which have fully
vested prior to the Termination Date, shall expire as set forth in the
respective plan documents that granted the options.

5. Post Employment Duties. For a period of three (3) years following the
termination of this Agreement, the Executive shall: (i) fully and truthfully
cooperate and assist the Company and its subsidiaries, to the fullest extent
possible, in any and all issues, matters, legal proceedings or litigation
related to or associated with the business, management or operation of or any
other matter involving the Company or its subsidiaries in any way or of any
nature whatsoever arising from, related to or connected with any period in which
the Executive was employed by or otherwise provided services to the Company or
its subsidiaries or in which the Executive has or may have past knowledge,
information or experience or applicable expertise; and (ii) fully cooperate,
assist, participate and work with the Company or its Subsidiaries on any and all
issues or matters for which the Company or its subsidiaries may seek his
cooperation, assistance, participation, involvement or consultation. This
assistance shall be provided at the times and dates which shall not unreasonably
interfere or conflict with the Executive’s then current employment. The Company
shall reimburse the Executive for any and all actual costs and expenses
reasonably incurred by the Executive in providing this assistance in accordance
with the standard policies and procedures of the Company in effect from time to
time related to reimbursable expenses.

6. Confidential Information. The Executive acknowledges that he will have access
or be privy to certain confidential business and proprietary information of the
Company and its Subsidiaries as a result of the Executive’s employment with the
Company or its subsidiaries. Confidential information may include, but is not
limited to, business decisions, plans, procedures, strategies and policies,
legal matters affecting the Company and its subsidiaries and their respective
businesses, personnel, customer records information, trade secrets, bid prices,
evaluations of bids, contractual terms and arrangements (prospective purchases
and sales), pricing strategies, financial and business forecasts and plans and
other information affecting the value or sales of products, goods, services or
securities of the Company or its subsidiaries, and personal information
regarding employees (collectively, the “Confidential Information”). The
Executive acknowledges and agrees the Confidential Information is and shall
remain the sole and exclusive property of the Company or its Subsidiary. The
Executive shall not disclose to any unauthorized person, or use for the
Executive’s own purposes, any Confidential Information without the prior written
consent of the Board, which consent may be withheld by the Board at its sole
discretion, unless and to the extent that the aforementioned matters become
generally known to and available for use by the public other than as a result of
the Executive’s acts or

 

3



--------------------------------------------------------------------------------

omissions. The Executive agrees to maintain the confidentiality of the
Confidential Information after the termination of the Executive’s employment;
provided, further, that if at any time the Executive or any person or entity to
which the Executive has disclosed any Confidential Information becomes legally
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) to disclose any of the Confidential
Information, the Executive shall provide the Company with prompt, prior written
notice of such requirement so the Company, in its sole discretion, may seek a
protective order or other appropriate remedy and/or waive compliance with the
terms hereof. In the event that a protective order or other remedy is not
obtained or the Company waives compliance with the provisions of this Agreement,
the Executive shall ensure that only the portion of the Confidential Information
which the Executive or that person is advised by written opinion of the
Company’s counsel that the Executive is legally required to disclose is
disclosed, and the Executive further covenants and agrees to exercise reasonable
efforts to obtain assurance that the recipient of any Confidential Information
shall not further disclose that Confidential Information to others, except as
required by law, following such disclosure. In addition, the Executive covenants
and agrees to deliver to the Company upon termination of this Agreement, and at
any other time as the Company may request, any and all property of the Company
including, but not limited to, keys, computers, credit cards, company car,
memoranda, notes, plans, records, reports, computer tapes, printouts and
software, Confidential Information in any form whatsoever, and other documents
and data (and copies thereof) and relating to the Company or any subsidiary
which he may then possess or have under his control or to which the Executive
had access to or possession of in the course of such employment.

7. Covenant Not to Compete or Disparage. The Executive hereby agrees that for a
period of two (2) years following the expiration or termination of this
Agreement (the “Non-Compete Period”), the Executive shall not: (i) directly or
indirectly, either individually or for any other person or entity (whether as an
officer, director, employee, owner, stockholder, consultant, agent, advisor,
general partner, limited partner, member, manager, or otherwise), or as a part
of a group, own, operate, manage, control, participate in, consult with, render
services for, or in any manner engage in any business competing with any part of
the business presently engaged in by the Company within any geographical area in
which the Company engages or has proposed to engage in such business (or solicit
any person to engage in any of the foregoing activities); (ii) directly or
indirectly, individually or for any other person or entity induce or attempt to
induce any employee of the Company to leave the employ of the Company, hire any
person who is an employee of the Company as of, or immediately prior to, the
time of the hiring, or induce or attempt to induce any manufacturers’
representative, customer, supplier, licensee, agent or any other person or
entity having a business relationship with the Company to cease doing business
with or reduce the volume of its business with the Company; or (iii) initiate,
participate or engage in any communication whatsoever with any current or former
customer, supplier, vendor or competitor of the Company or its subsidiaries or
any of their respective shareholders, partners, members, directors, managers,
officers, employees or agents, or with any current or former shareholder,
partner, member, director, manager, officer, employee or agent of the Company or
its subsidiaries, or with any third party, which communication could reasonably
be interpreted as derogatory or disparaging to the Company or its subsidiaries,
including but not limited to the business, practices, policies, shareholders,
partners, members, directors, managers, officers, employees, agents, advisors
and attorneys of the Company or its Subsidiaries. Provided, however, nothing
herein shall prohibit the Executive from being a passive owner of or

 

4



--------------------------------------------------------------------------------

controlling, directly or indirectly, of not more than five percent (5%) in the
aggregate of the outstanding stock of any class of a corporation which is
publicly traded and which competes in the business of the Company so long as the
Executive has no direct or indirect participation in the management of such
corporation. The Executive acknowledges that the foregoing restriction is
reasonable in all respects and that there is no less restrictive provision in
terms of duration, prohibited activities or geographic area which would
adequately protect the Company’s assets and other legitimate business interests.
For the purposes of the foregoing, a business shall be deemed to be competing
with the business of the Company if that business (a) operates retail furniture
stores that sell living room, dining room, bedroom, or entertainment room
furniture, and (b) more than ten percent (10%) of those stores are located
within the same markets as those stores operated by the Company. Notwithstanding
the foregoing, in the event any part of this covenant set forth in this
provision shall be held invalid, illegal or unenforceable by a court of
competent jurisdiction, the Executive and the Company hereby agree that such
invalid, illegal or unenforceable provision or section hereof shall be severed
from this Agreement without affecting the remaining portions hereof in any
manner. In the event any portion of this provision related to the time or
geographical area restrictions of this Agreement shall be declared by a court of
competent jurisdiction to exceed the maximum time or geographical area
restrictions the court deems reasonable or enforceable, said time or geographic
area restriction shall be deemed to become and thereafter shall be the time or
geographic area which the court shall deem reasonable and enforceable.

8. Arbitration

8.1 Except as provided in Section 8.3, the Executive and the Company acknowledge
and agree that any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination of this Agreement, shall be settled by
binding arbitration unless otherwise required by law, to be held in Richmond,
Virginia in accordance with the National Rules for the Resolution of Employment
Disputes then in effect of the American Arbitration Association. The arbitrator
may grant injunctions or other relief in the dispute or controversy. The
decision of the arbitrator shall be final, conclusive and binding on the parties
to the arbitration. Judgment may be entered on the arbitrator’s decision in any
court having jurisdiction. The party against whom the arbitrator(s) shall render
an award shall pay the other party’s actual and reasonable attorneys’ fees and
other reasonable costs and expenses in connection with the enforcement of its
rights under this Agreement (including the enforcement of any arbitration award
in court), unless and to the extent the arbitrator(s) shall determine that under
the circumstances recovery by the prevailing party of all or a part of any fees
and costs and expenses would be unjust.

8.2 The arbitrator(s) shall apply Virginia law to the merits of any dispute or
claim, without reference to rules of conflicts of law. The Executive herby
consents to the personal jurisdiction of the state and federal courts located in
Virginia for any action or proceeding arising from or relating to any
arbitration in which the parties are participants.

8.3 The parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary, without breach of this arbitration agreement and without
abridgment of the powers of the arbitrator.

 

5



--------------------------------------------------------------------------------

8.4 THE EXECUTIVE HEREBY CONFIRMS HE HAS READ AND UNDERSTANDS THIS SECTION 8,
WHICH DISCUSSES ARBITRATION, AND UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, HE
AGREES, EXCEPT AS PROVIDED IN SECTION 8.3, TO SUBMIT ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION OF THIS AGREEMENT TO
BINDING ARBITRATION, UNLESS OTHERWISE REQUIRED BY LAW, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF HIS RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF HIS RELATIONSHIP WITH THE
COMPANY.

9. Notices. Any notice provided for in this Agreement shall be in writing and
shall be (i) personally delivered, (ii) mailed by first class mail, return
receipt requested, or (iii) send by nation courier service (such as FedEx or
DHL) to the recipient at the address indicated below:

 

To Executive:      Curtis C. Kimbrell      RoomStore, Inc.      12501 Patterson
Avenue      Richmond, VA 23238 To Company:      Board of Directors      c/o
RoomStore, Inc.      12501 Patterson Avenue      Richmond, VA 23238      Attn:
Legal Dept.

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

10. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Virginia,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the Commonwealth of Virginia or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
Commonwealth of Virginia. In furtherance of the foregoing, the internal law of
the Commonwealth of Virginia shall control the interpretation and construction
of this Agreement, even though under the jurisdiction’s choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply.

11. Severability. Each section, subsection and lesser section of this Agreement
constitutes a separate and distinct undertaking, covenant or provision hereof.
In the event that any provision of this Agreement shall be determined to be
invalid or unenforceable, such provision shall be deemed limited by construction
in scope and effect to the minimum extent necessary to render the same valid and
enforceable, and, in the event such a limiting construction is impossible, the
invalid or unenforceable provision shall be deemed severed from this Agreement,
but every other provision of this Agreement shall remain in full force and
effect.

 

6



--------------------------------------------------------------------------------

12. Amendments or Modifications. Neither this Agreement nor any term or
provision in it may be changed, waived, discharged, rescinded or terminated
orally, but only by an agreement in writing signed by the party against whom or
which the enforcement of such change, waiver, discharge, rescission or
termination is sought.

13. Waiver. No failure on the part of either party to this Agreement to
exercise, and no delay in exercising, any right, power or remedy created under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy by a party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. No
waiver by a party hereto to any breach of, or default in, any term or condition
of this Agreement shall constitute a waiver of or assent to any succeeding
breach of or default in the same or any other term or condition of this
Agreement. The terms and provisions of this Agreement, whether individually or
in their entirety, may only be waived in writing and signed by the party against
whom or which the enforcement of the waiver is sought.

14. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefits of the successors, assigns, heirs, legatees, devisees, executors,
administrators, receivers, trustees and representatives of the Executive and the
Company and its subsidiaries and their respective successors, assigns,
administrators, receivers, trustees and representatives.

15. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

16. Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

17. Fees and Expenses. All costs and expenses incurred by either party in the
preparation, negotiation or performance of this Agreement shall be borne solely
by the party incurring the expense without right of reimbursement.

18. Further Assurances. The Executive and the Company covenant and agree that
each will execute any additional instruments and take any actions as may be
reasonably requested by the other party to confirm or perfect or otherwise to
carry out the intent and purpose of this Agreement.

19. Construction. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Executive and the Company, and no presumption or burden of proof shall
arise favoring or disfavoring either by virtue of the authorship of any of the
provisions of this Agreement.

20. Survival. The Executive and the Company agree that the terms and conditions
of Sections 4 through 15 (inclusive), 19, 20 and 21 of this Agreement shall
survive and continue in full force and effect, notwithstanding any expiration or
termination of the Employment Period or this Agreement.

 

7



--------------------------------------------------------------------------------

21. Entire Agreement. This Agreement contains and constitutes the entire
agreement between the Executive and the Company and supersedes and cancels any
prior agreements, representations, warranties, or communications, whether oral
or written, between the Executive and the Company relating to the subject matter
hereof in any way.

IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement as of the date first above written.

 

  RoomStore, Inc.  

/s/ Robert C. Shaffner

  By: Robert C. Shaffner   Title: Chairman of the Board of Directors   Curtis C.
Kimbrell III  

/s/ Curtis C. Kimbrell III

 

8